Wi-iiteield, C. J.,
delivered the opinion of the court.
The objection that appellees had no right to sue is perfectly met by the second answer made by the learned counsel for appellees. The policy is for $1,000 only. Under Code 1892, § § 1551, 1965, and the decisions construing these sections, the amount of this policy was prima facie exempt property, inured to the benefit, of the heirs freed from all liability for debts of decedent, and descended to the heirs, forming no part of the estate to be- administered by a personal representative. If there were, other *policies, which, together with this one, aggregated more than $5,000, that was matter of defense which it was incumbent upon appellant to show in the court below. The case of Kitchins v. Harrall, 54 Miss., 474, in no way conflicts with this view. In that case the record affirmatively showed that the *551title to tbe notes was in tbe indorsees, Scally and Pollard. Tbe record further showed that Pollard bad died after bill filed, and there bad been a renewal in tbe name of W. J. Pollard, son and heir at law, and Mary Pollard, widow, of said deceased. Prima facie, as shown by tbe record, tbe title vested in tbe personal representative, and, nothing to tbe contrary appearing, tbe decree was properly reversed. Here, prima facie, tbe record shows tbe title to tbe amount of this policy to be in tbe complainants, appellees.
On tbe merits it is sufficient merely to say that tbe testimony of Marx and Lake is in hopeless conflict, and we are not authorized to disturb tbe finding of tbe chancellor on tbe facts.

Affirmed.